Case 9:21-cv-81028-RKA Document 34 Entered on FLSD Docket 09/07/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   Case No.: 9:21-cv-81028

  COASTAL BREWING COMPANY LLC,

         Plaintiff,

  v.

  DUE SOUTH BREWING CO. INC.,

        Defendant.
  _______________________________________/

  DUE SOUTH BREWING CO. INC.,

         Counter-Plaintiff,

  v.

  COASTAL BREWING COMPANY LLC,

        Counter-Defendant.
  _______________________________________/

                              JOINT DISCOVERY MEMORANDUM

         Pursuant to the Hearing Procedures in Section III(B) of the Court’s Standing Discovery

  Order (ECF No. 16, hereinafter “Discovery Order”), the parties hereby submit this Joint Discovery

  Memorandum in advance of the September 9, 2021 Telephonic Discovery Hearing (ECF No. 32).

                                     JOINT MEMORANDUM

         The parties certify that they have complied with the requirements for pre-hearing

  communications contained in the Court’s Standing Discovery Order, including but not limited to

  telephone conferences between counsel on August 16 and 23, and related written correspondence

  on at least August 10, 27, and 30. Despite good faith efforts to resolve their differences, the

  following issues require resolution by the Court. Copies of the source materials are provided.



                                                  1
Case 9:21-cv-81028-RKA Document 34 Entered on FLSD Docket 09/07/2021 Page 2 of 6




         1.      Defendant objects to Requests for Production 3-5. Defendant objects to the

  production of a settlement agreement with Big Storm Brewing pertaining to the resolution of the

  case Big Storm Brewery LLC v. Due South Brewing Co. Inc., Case No. 8:16-cv-02405 (M.D.Fla.

  filed August 22, 2016). That case involved allegations of trademark infringement, pertaining to

  the same alleged trademarks that are being asserted by Defendant in this case, among others.

  Defendant has agreed to produce other agreements responsive to these requests under the

  protective order (e.g., distribution agreements), but has objected to the production of the Big Storm

  Brewing settlement agreement on grounds of privilege and confidentiality. Plaintiff believes that

  the Defendant’s objections are improper and/or waived (as to relevancy or proportionality, for

  example), that the settlement agreement is relevant and discoverable, and that it can be at least

  initially produced under the Protective Order, if there is any confidentiality concern. Defendant’s

  Position: Due South asserts that the terms of its agreement with Big Storm is confidential and has

  no bearing on Coastal’s efforts to use a Mark that Due South has used for nearly a decade. Now,

  as a direct competitor and junior user, Coastal is seeking to wrest confidential and unrelated

  agreements between Due South and a unrelated third party. This is improper and further protected

  by trade secret privilege and confidentiality. Merely because a senior and unrelated subsequent

  user have reached an agreement for use of the Mark, does not relate to, or have any bearing on

  Coastal’s efforts to similarly use the Mark, especially when the senior user (Due South) has taken

  all reasonable steps to protect the Mark, including contacting Coastal, sending a Cease and Desist

  Letter and filing a lawsuit.

         2.      Defendant agreed to produce documents in response to Requests for Production 1,

  2, 5, 7-9, 11, 14-15, 17-23, 26-29, 31-33, 37, 42-26, and 48-53. Defendant’s responses to these

  Requests fail to identify document production that corresponds to the request (Discovery Order §



                                                   2
Case 9:21-cv-81028-RKA Document 34 Entered on FLSD Docket 09/07/2021 Page 3 of 6




  II(D)) and/or provide a date certain for production (Discovery Order § II(E)). Plaintiff requests

  that the Court order the Defendant to amend its responses accordingly, and to produce documents

  in its possession, custody, and control (to the extent not already produced).

         3.      Defendant agreed to produce business records, pursuant to Fed. R. Civ. P. 33(d), in

  response to Interrogatory Nos. 2, 5, 7, 14, and 15. Defendant’s answers to these Interrogatories fail

  to identify document production that corresponds to the interrogatory and/or provide a date certain

  for production. Plaintiff requests that the Court order the Defendant to amend its responses

  accordingly, and to produce documents in its possession, custody, and control (to the extent not

  already produced).

         4.      Defendant agreed to produce documents in response to Requests for Production 2,

  5, 7, 12, 17, 20-21, 37, and 42-43. Defendant’s responses fail to state whether any documents are

  being withheld on the basis of an objection (Discover Order § II(A)). Plaintiff requests that the

  Court strike any improper or waived objections, that it order the Defendant to amend its responses

  accordingly and to produce documents in its possession, custody, and control (to the extent not

  already produced).

         5.      Defendant’s answers to Interrogatory Nos. 14-15 are incomplete. Defendant

  answered that it “received two contacts from sales representatives . . . relating to confusion or

  potential confusion” of the marks at issue, but Defendant failed to identify those sales

  representatives. Plaintiff believes that this information is responsive and relevant, since Defendant

  is claiming that these individuals have information “relating to confusion or potential confusion.”

  Plaintiff requests that the Court order the Defendant to amend its responses accordingly.

         6.      Defendant objects to Requests to Production 17, 20-21, 37, and 42-43. Plaintiff

  contends that the grounds for objection are improper under the Discovery Order. Specifically, all



                                                   3
Case 9:21-cv-81028-RKA Document 34 Entered on FLSD Docket 09/07/2021 Page 4 of 6




  of these responses contain nonspecific, boilerplate objections (Discovery Order § II(B)1) reciting

  how the requests are purportedly “overbroad and unduly burdensome and not proportional to the

  needs of this case.” Some responses, such as for Request Nos. 42-43, object to producing

  documents because of the “terms of confidentiality” of those documents, which is not proper given

  that there is a protective order in place. Defendant previously agreed to amend these responses,

  but did not do so in its recently-served amended responses. Plaintiff requests that the Court strike

  any improper or waived objections, that it order the Defendant to amend its responses accordingly,

  that it, and to the extent not already produced, that it produce responsive documents in its

  possession, custody, or control. Due South asserts that each of the aforementioned Requests

  overstep in reasonableness, breadth, and burden. A simple review of each request will reveal the

  same. For example, Request 17 seeks all records that identify the individual responsible for Due

  South’s Marketing. While a document has been produced that identifies that clearly individual,

  seeking all documents that merely identify this individual is unreasonable and is far too

  burdensome to accomplish the needs and goal of the Request. The next Request, No. 20, similarly

  seeks all documents sufficient to show every “means, method, or material of advertising or

  promotion used.” This could be interpreted to mean every single social media post in the last nine

  years of production. While documents have been produced to show all marketing methods and

  platforms used by Due South as well as some recent examples of marketing, the nearly ten years

  of history is available online for anyone to view and is simply unduly burdensome for the lone

  marketing individual of Due South to search back of nine years of promotion. It is questionable

  whether Coastal has even been making its Category beer for nine years. The rest of the noted

  Requests are similar in over-reach, such as seeking every single document involved in any prior



  1
      “The parties shall not make nonspecific, boilerplate objections.”

                                                     4
Case 9:21-cv-81028-RKA Document 34 Entered on FLSD Docket 09/07/2021 Page 5 of 6




  litigation. On its face, this is overbroad and unduly burdensome. Any notable litigation documents

  sufficient for Coastal’s purposes are available on the docket, or otherwise protected by a privilege.

  Due South is amenable to, and has, produced reasonable records that satisfy the goal of these noted

  Requests, with the exception of those records that relate to prior litigation, whereby the primary

  records are all available on the docket.

                                       SOURCE MATERIALS

  Copies of the relevant discovery requests and related pleadings are attached, as follows:

         1.      Defendant’s responses to Plaintiff’s Requests for Production, served July 26, 2021.

         2.      Defendant’s answers to Plaintiff’s First Set of Interrogatories, served July 26, 2021.

         3.      Defendant’s amended responses to Plaintiff’s Requests for Production, served

  August 27, 2021.

         4.      Defendant’s amended answers [redacted] to Plaintiff’s Interrogatories, served

  August 27, 2021.

         5.      Complaint from Big Storm Brewery LLC v. Due South Brewing Co. Inc., Case No.

  8:16-cv-02405 (M.D. Fla. filed August 22, 2016).

         6.      Answer filed by Due South Brewing Co. Inc. in Big Storm Brewery LLC v. Due

  South Brewing Co. Inc., Case No. 8:16-cv-02405 (M.D. Fla.), [ECF No. 29].

         7.      Printout      from      Big      Storm      Brewery        website,     found       at

  www.bigstormbrewery.com/beer/, accessed on September 7, 2021.




                                                   5
Case 9:21-cv-81028-RKA Document 34 Entered on FLSD Docket 09/07/2021 Page 6 of 6




         Pursuant to the CM/ECF Administrative Procedures, Justin S. Maya, Esq. has provided

  consent to Oliver Alan Ruiz to electronically sign this document on his behalf.

  Dated: September 7, 2021

  Respectfully submitted,                             Respectfully submitted,

  Oliver Alan Ruiz                                    Justin S. Maya
  John Cyril Malloy, III                              Justin Levine
  Florida Bar No. 964,220                             Florida Bar No. 106,463
  jcmalloy@malloylaw.com                              justin.levine@csklegal.com
  Oliver Alan Ruiz                                    Lizza Constantine
  Florida Bar No. 524,786                             Florida Bar No. 1,002,945
  oruiz@malloylaw.com                                 lizza.constantine@csklegal.com
  H. Jared Doster                                     Katherine E. Herald
  Florida Bar No. 1,024,069                           Florida Bar No. 1,022,362
  jdoster@malloylaw.com                               katherine.herald@csklegal.com
  MALLOY & MALLOY P.L.                                Justin S. Maya
  2800 S.W. Third Avenue                              Florida Bar No. 126,087
  Miami, Florida 33129                                justin.maya@csklegal.com
                                                      COLE, SCOTT, & KISSANE, P.A.
  Attorneys for Coastal Brewing Company               Esperante Building
                                                      222 Lakeview Avenue, Suite 120
                                                      West Palm Beach, Florida 33401

                                                      Attorneys for Due South Brewing Co.




                                                  6
